2015 IL 117783



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 117783)

        WARREN COUNTY SOIL AND WATER CONSERVATION DISTRICT,
              Appellee, v. STEVE M. WALTERS et al., Appellants.



                                Opinion filed May 21, 2015.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       This appeal requires us to determine whether our decision in People v. Vincent,
     226 Ill. 2d 1, 15-16 (2007), should be interpreted as eliminating the circuit court’s
     discretion to consider equity when ruling on a petition seeking relief from a final
     judgment or order under section 2-1401 of the Code of Civil Procedure (735 ILCS
     5/2-1401 (West 2012)). Here, the circuit court of Warren County denied a section
     2-1401 petition seeking to vacate a default judgment. Despite expressing its
     opinion that equity favored vacating the judgment, the court believed it was
     constrained by authority interpreting Vincent to eliminate equitable considerations
     in section 2-1401 proceedings. A majority of the appellate court affirmed. 2014 IL
     App (3d) 130087, ¶ 43.

¶2       For the reasons that follow, we reverse the judgments of the appellate court and
     the circuit court. We remand the cause to the circuit court for further proceedings
     consistent with this opinion.



¶3                                          I. BACKGROUND

¶4       Defendant Steve M. Walters is a buyer of timber in Illinois who operates
     defendant Steve Walters Logging & Export, Inc., an Iowa corporation. In 2005,
     Walters executed a contract with Martha Biederbeck to log about 54 trees from
     property she owned in Warren County, Illinois, for approximately $16,000. At the
     time, Biederbeck was a resident of the State of Washington. Defendant Robert
     O’Dell is a resident of Ellsworth, Iowa, who operates Robert O’Dell Logging, a
     sole proprietorship. Robert O’Dell Logging hauled a load of harvested trees from
     Biederbeck’s property to a local sawmill. Although not entirely clear in the record,
     it appears that at some point after defendants harvested the trees, plaintiff, Warren
     County Soil and Water Conservation District, came to believe that plaintiff owned
     the property where the trees were harvested under the Biederbeck contract.

¶5       Consequently, on October 29, 2009, plaintiff filed a five-count complaint in the
     circuit court of Warren County against defendants, individually, their businesses,
     and Biederbeck. 1 Plaintiff valued the trees removed from the property at over
     $17,000. In the complaint, plaintiff alleged that defendants: (1) violated the
     Wrongful Tree Cutting Act (740 ILCS 185/0.01 et seq. (West 2008)), entitling
     plaintiff to treble damages exceeding $51,000; (2) committed trespass upon
     plaintiff’s property; (3) committed an act of conversion by withholding plaintiff’s
     property; (4) owed plaintiff over $17,000 based on the theory of quantum meruit;
     and (5) acted negligently by cutting trees on plaintiff’s property without plaintiff’s
     permission.

¶6      On August 25, 2010, Biederbeck, represented by counsel Richard Whitman,
     answered plaintiff’s complaint. Biederbeck admitted that she entered into a logging

         1
           Although Biederbeck was named as a defendant in plaintiff’s complaint, she is not a party to
     this appeal because she is not subject to the default judgment at issue here. Thus, for purposes of this
     appeal, we do not refer to Biederbeck as a defendant.
                                                      -2-
       contract with Walters that authorized him to harvest trees from her Illinois
       property. Biederbeck denied knowledge of whether defendants removed trees from
       plaintiff’s property. Biederbeck also denied knowledge of defendants trespassing
       on plaintiff’s property during their logging activities. Thus, Biederbeck denied
       knowledge of whether she was paid for trees that were improperly harvested from
       plaintiff’s property.

¶7         On January 7, 2011, attorney Christopher L. Tichenor filed a written
       appearance on behalf of defendants. Tichenor, however, did not file an answer to
       plaintiff’s complaint.

¶8         At a scheduled case management conference on April 18, 2011, plaintiff,
       Biederbeck, and their respective counsel appeared. Neither defendants nor
       Tichenor appeared. Following the conference, the circuit court entered an order
       directing defendants to answer plaintiff’s complaint by May 3, 2011. Defendants
       did not timely answer plaintiff’s complaint.

¶9         On May 16, 2011, plaintiff filed a motion for default judgment against
       defendants, noting they had not answered the complaint and had not filed any
       pleadings. Defendants did not timely respond to plaintiff’s motion for default
       judgment.

¶ 10       At the June 22, 2011, hearing on plaintiff’s motion for default judgment,
       defendants and Tichenor again failed to appear. Following the hearing, the court
       granted plaintiff’s motion for default judgment against defendants. The court
       awarded plaintiff damages in the amount of $51,689.85 for count I and $17,229.95
       for counts II through V.

¶ 11       A month later, on July 22, 2011, defendants, through their attorney Tichenor,
       filed a motion to set aside the default judgment under section 2-1301(e) of the Code
       (735 ILCS 5/2-1301(e) (West 2008)). In that motion, defendants represented that
       after the complaint was filed in October 2009 until November 2010, they were
       represented by an Iowa attorney, Jeffrey Walters, who attempted to negotiate a
       settlement among all the parties. Defendants alleged that all parties negotiated in
       good faith and attempted to resolve the controversy. Defendants obtained Illinois
       counsel, Tichenor, after the settlement negotiations failed. Defendants represented
       that Tichenor sent plaintiff a draft answer to the complaint but failed to get the
       proper signatures. Explaining the subsequent delay and failures to appear,
       defendants stated that a member of Tichenor’s family was terminally ill and passed
                                              -3-
       away in May 2011. During this time, Tichenor spent “an extensive amount of time
       away from his office.” Defendants requested that the court enter an order vacating
       the default judgment but did not request a hearing on the matter.

¶ 12        On October 3, 2011, plaintiff filed a response to defendants’ motion to set aside
       the default judgment. Plaintiff generally admitted defendants’ allegations about the
       initial settlement negotiations and also admitted that Tichenor sent a copy of an
       unsigned draft answer to plaintiff’s counsel. Plaintiff, however, did not have
       sufficient knowledge to admit or deny the allegations pertaining to defendants’
       explanations for their delay and failure to appear. Plaintiff additionally observed
       that defendants had not yet provided a signed answer to the complaint or complied
       with the court’s prior discovery orders.

¶ 13       On October 17, 2011, Tichenor and defendants failed to appear for a scheduled
       case management conference. On October 24, 2011, Tichenor and defendants
       failed to appear for the scheduled hearing on their motion to vacate the default
       judgment.

¶ 14       On October 31, 2011, the circuit court entered an order denying defendants’
       motion to vacate the default judgment. In its order, the court found that defendants
       failed to set the motion to vacate for a hearing, failed to cooperate with the other
       parties, failed to appear at a duly noticed hearing on the motion, and failed to appear
       either in person or by counsel at the case management conference. The court further
       found that plaintiff’s counsel had made a good faith attempt to locate and notify
       defendants of progress in the litigation.

¶ 15       Almost a year later, on August 22, 2012, plaintiff filed a citation to discover
       assets. On August 29, 2012, the circuit court entered a sua sponte order removing
       Tichenor as defendants’ attorney. The order indicated that “the Illinois Attorney
       Registration and Disciplinary Commission website indicates that Christopher L.
       Tichenor is not authorized to practice law.” The order documented that Tichenor
       had not withdrawn from defendants’ case and repeatedly failed to appear in court
       on behalf of defendants for approximately one year. The court also directed
       defendants to obtain new counsel. The court sent notice to the parties’ respective
       counsel and to each individually named defendant.

¶ 16      On September 20, 2012, the circuit court issued a turnover order to the Illinois
       Department of Natural Resources for a $25,000 bond executed on behalf of

                                                -4-
       defendant Steve Walters Logging & Export, Inc. to be applied to the default
       judgment against defendants.

¶ 17       On October 24, 2012, defendants, represented by their new counsel Christopher
       Sokn, filed a petition for relief from judgment under section 2-1401 of the Code
       (735 ILCS 5/2-1401 (West 2012)). In the petition, defendants blamed the delays on
       Tichenor, describing him as having “totally failed in his sworn duties.” Defendants
       alleged that Tichenor received a $2,000 retainer but essentially performed no
       substantive work. Tichenor never appeared to defend the case, allowed a default
       judgment to be entered against defendants, and failed to contest the default
       judgment. Defendants observed that all of the notices were sent to Tichenor’s
       business address.

¶ 18       Defendants believed that Tichenor was monitoring their case while plaintiff and
       Biederbeck litigated a title claim over the contested property. Defendants did not
       learn that Tichenor had neglected their case, or that a default judgment was entered
       against them, until defendants received the court’s order notifying them that
       Tichenor was removed. Defendants also repeatedly stated that Tichenor was
       disbarred from the practice of law. 2

¶ 19       On the merits, defendants argued that justice, equity, and fairness required the
       default judgment be vacated because their defenses were absolute. Defendants
       contended that they were bona fide purchasers for value of the logging rights from
       Biederbeck. In addition, defendants asserted that all of the relevant evidence
       demonstrated that Biederbeck owned the property where defendant logged the
       trees. Defendants’ petition was supported by the affidavits of Steve Walters, Jeffrey
       Walters, and Roger O’Dell, the Biederbeck logging contract, plat book excerpts,
       property deeds, and a letter from Jeffrey Walters to plaintiff’s attorney describing
       settlement negotiations.

¶ 20       On January 10, 2013, plaintiff filed a response to defendants’ section 2-1401
       petition. Plaintiff argued that a litigant is bound by the mistakes of their counsel and
       section 2-1401 is not intended to relieve a party of their counsel’s negligence.
       Citing Vincent, plaintiff argued that relief in a section 2-1401 petition is no longer
       purely discretionary in the circuit court. In addition, citing R.M. Lucas Co. v.

           2
            The Illinois Attorney Registration and Disciplinary Commission website has no discipline
       record and no pending investigations for Christopher L. Tichenor. It also indicates that Tichenor
       was last registered to practice law in Illinois in 2011.

                                                     -5-
       Peoples Gas Light & Coke Co., 2011 IL App (1st) 102955, plaintiff contended that
       Vincent eliminated the circuit court’s discretion to relax the due diligence standards
       or otherwise relieve a litigant of the consequences that arise from his counsel’s
       mistake or negligence.

¶ 21       On January 22, 2013, the circuit court issued an order denying defendants’
       section 2-1401 petition, including an extensive analysis of the parties’ arguments.
       The court also noted that the parties did not submit additional “formal evidence,”
       but did present argument on the motion. Ultimately, the court found that defendants
       presented meritorious defenses. Reviewing the attached supporting materials, the
       court found that “Biederbeck appears to own the property logged.” The court also
       found that defendants exercised due diligence in filing their section 2-1401
       petition. The court, however, declined to find that defendants exercised due
       diligence in raising their meritorious defenses.

¶ 22        Relevant to this appeal, the court observed that this court’s decision in Vincent
       had resulted in a split of authority on the issue of whether a trial court may exercise
       its discretion to relax the applicable due diligence requirements in section 2-1401
       proceedings for equitable reasons. The court felt obligated to follow the R.M. Lucas
       decision interpreting Vincent to eliminate equitable considerations in section
       2-1401 petitions. Expressing its reluctance to deny the petition, the court added that
       “[i]f the court had the ability to use discretion as was the law before Vincent,” it
       would have “lessened the due diligence standard” and granted defendants’ section
       2-1401 petition in the interest of justice. The court opined that “[i]t is difficult to
       think of a more unjust fact scenario to the defendants.” Nonetheless, consistent
       with its opinion that Vincent eliminated equitable considerations in section 2-1401
       proceedings, the court denied defendants’ petition.

¶ 23       On direct appeal, a majority of the appellate court affirmed. Generally, the
       majority agreed with the circuit court’s interpretation of Vincent and reliance on
       R.M. Lucas. 2014 IL App (3d) 130087, ¶¶ 30-34. The dissenting justice argued that
       the default judgment against defendants should be vacated for equitable reasons
       and that equitable relief in section 2-1401 petitions was still permissible after
       Vincent. 2014 IL App (3d) 130087, ¶¶ 46-47 (Holdridge, J., dissenting).

¶ 24       This court allowed defendants’ petition for leave to appeal. Ill. S. Ct. R. 315
       (eff. July 1, 2013).


                                                -6-
¶ 25                                      II. ANALYSIS

¶ 26      On appeal, defendants argue that the appellate court improperly expanded this
       court’s decision in People v. Vincent, 226 Ill. 2d 1 (2007), to eliminate the circuit
       court’s discretion to consider equity when ruling on a section 2-1401 petition.
       Defendants note that decisions of the Illinois Appellate Court disagree on the
       proper interpretation of Vincent. The appellate court’s decision in Cavalry
       Portfolio Services v. Rocha, 2012 IL App (1st) 111690, is representative of a
       decision that interprets Vincent as limited to the specific legal issue in that case. In
       contrast, the appellate court’s decision in R.M. Lucas Co. v. Peoples Gas Light &
       Coke Co., 2011 IL App (1st) 102955, is representative of a decision that interprets
       Vincent as eliminating the circuit court’s discretion to consider equity in section
       2-1401 proceedings and requiring de novo review of section 2-1401 petitions.

¶ 27       On the merits of their section 2-1401 petition, defendants argue that they have
       established meritorious defenses that justify vacating the default judgment and that
       the circuit court’s ruling should be reviewed under the abuse of discretion standard.
       Even if defendants were not diligent in presenting their defense, they contend the
       default judgment is manifestly unjust and unconscionable under the facts of this
       case. Specifically, defendants assert that the evidence demonstrates plaintiffs do
       not own the property and are not entitled to compensation for the timber defendants
       removed from the property. Defendants also contend they are protected as
       bona fide purchasers for value of the timber.

¶ 28       Plaintiff responds that the appellate court properly interpreted Vincent when it
       concluded that section 2-1401 proceedings are no longer “purely discretionary” and
       that de novo review applies to this case. Plaintiff argues that Vincent prohibits the
       circuit court from considering equity to relax the requisite due diligence standards.
       On the merits of defendants’ section 2-1401 petition, plaintiff argues that
       defendants are bound by the mistakes and actions of their counsel and were
       responsible for following the progress of their case. Moreover, plaintiff contends
       that the defendants cannot establish the requisite due diligence requirements and do
       not have a meritorious defense. Plaintiff notes that defendants admitted that
       plaintiff owns the property at issue by failing to answer the complaint. Plaintiff also
       suggests that defendants have an adequate remedy because they can file a
       cross-claim against Biederbeck.



                                                -7-
¶ 29       As demonstrated by the parties’ arguments, this appeal first requires this court
       to consider our decision in Vincent. In Vincent, we reviewed a circuit court’s
       sua sponte dismissal of a section 2-1401 petition filed by a criminal defendant
       challenging his extended-term sentence as void. Relevant to this appeal, Vincent
       rejected an abuse of discretion standard in favor of de novo review when a section
       2-1401 petition is dismissed on the pleadings. Vincent, 226 Ill. 2d at 15-16.
       Explaining our conclusion, we stated that section 2-1401 proceedings should no
       longer be considered “strictly equitable” or “purely discretionary.” Vincent, 226 Ill.
2d at 16.

¶ 30       Focusing on those statements from Vincent, the lower courts here determined
       that Vincent marked a departure from a long line of this court’s holdings that the
       circuit court’s ruling on a section 2-1401 petition is reviewed for an abuse of
       discretion and that the proceedings are firmly grounded in equitable considerations.
       See Paul v. Gerald Adelman & Associates, Ltd., 223 Ill. 2d 85, 95 (2006)
       (acknowledging the “long line of cases from this court” applying the abuse of
       discretion standard to the disposition of a section 2-1401 petition); see also Smith v.
       Airoom, Inc., 114 Ill. 2d 209, 225 (1986) (“One of the guiding principles *** in the
       administration of section 2-1401 relief is that the petition invokes the equitable
       powers of the circuit court ***.”). As defendants correctly observe, however, our
       appellate court does not agree on the proper interpretation of Vincent. See
       supra ¶ 26.

¶ 31       It is undisputed that section 2-1401 of the Code represents a comprehensive
       statutory procedure authorizing a trial court to vacate or modify a final order or
       judgment in civil and criminal proceedings. Vincent, 226 Ill. 2d at 7; Paul, 223 Ill.
2d at 94; Airoom, 114 Ill. 2d at 220. A proceeding under section 2-1401 constitutes
       an independent and separate action from the original action and must be supported
       by affidavit or other appropriate showing for matters not in the record. 735 ILCS
       5/2-1401(b), (d) (West 2012). Typically, the petition must be filed more than 30
       days from entry of the final judgment or order but not more than 2 years after that
       entry. 735 ILCS 5/2-1401(a), (c) (West 2012). As this court explained:

          “Although a section 2-1401 petition is ordinarily used to bring facts to the
          attention of the trial court which, if known at the time of judgment, would have
          precluded its entry (People v. Haynes, 192 Ill. 2d 437, 464 (2000)), a section
          2-1401 petition may also be used to challenge a purportedly defective judgment


                                                -8-
           for legal reasons (People v. Lawton, 212 Ill. 2d 285, 297 (2004)).” Paul, 223 Ill.
2d at 94.

       In other words, under this court’s established precedent, a section 2-1401 petition
       can present either a factual or legal challenge to a final judgment or order. As
       explained below, the nature of the challenge presented in a section 2-1401 petition
       is critical because it dictates the proper standard of review on appeal. It also helps to
       explain the perceived discrepancy, or inconsistency, in Vincent when compared to
       our prior decisions on section 2-1401.

¶ 32       We begin by briefly examining the historical underpinnings of section 2-1401
       relief. Under the common law, relief from a final judgment was sought by writ of
       error coram nobis filed in the court that rendered the judgment. Ellman v.
       De Ruiter, 412 Ill. 285, 290 (1952); People v. Toughy, 397 Ill. 19, 24 (1947).
       Generally, a writ was intended to bring to the court’s attention factual matters that,
       if known to the court before entry of judgment, would have precluded entry of that
       judgment. Ellman, 412 Ill. at 290; Toughy, 397 Ill. at 24.

¶ 33       Almost 150 years ago, though, this court recognized that the use of a common
       law writ to obtain relief from a final judgment had fallen out of favor and become
       obsolete. Ellman, 412 Ill. at 290-91 (discussing McKindley v. Buck, 43 Ill. 488
       (1867)); see also Toughy, 397 Ill. at 23-24 (analyzing McKindley). Accordingly,
       our legislature abolished the common law practice of using a writ to obtain relief
       from judgment and replaced it with a statutory scheme, the predecessor of section
       2-1401. See Ellman, 412 Ill. at 290-91 (citing 1871 Ill. Laws 348, 1907-08 Ill. Laws
       461, and Ill. Rev. Stat. 1933, ch. 110, ¶ 196).

¶ 34       Thereafter, Illinois courts “encouraged the development of the statutory
       equivalent [of the writ] and permitted its use in new situations wherever such was
       consonant with the history of the common-law writ.” Ellman, 412 Ill. at 291.
       Accordingly, we expressed “our belief that the motion may, under our present
       practice, be addressed to the equitable powers of the court, when the exercise of
       such power is necessary to prevent injustice.” Ellman, 412 Ill. at 292.

¶ 35      The current version of the statute authorizing relief from a final judgment or
       order, section 2-1401 of the Code, provides:

               “(a) Relief from final orders and judgments, after 30 days from the entry
           thereof, may be had upon petition as provided in this Section. Writs of error

                                                 -9-
          coram nobis and coram vobis, bills of review and bills in the nature of bills of
          review are abolished. All relief heretofore obtainable and the grounds for such
          relief heretofore available, whether by any of the foregoing remedies or
          otherwise, shall be available in every case, regardless of the nature of the order
          or judgment from which relief is sought or of the proceedings in which it was
          entered.” 735 ILCS 5/2-1401(a) (West 2012).

       Consistent with the underlying history, this unambiguous statutory language
       plainly demonstrates the legislature’s intent to abolish the common law writ and
       substitute it with section 2-1401. Essentially, the legislature intended section
       2-1401 to operate as the statutory analog to the common law writ. Necessarily,
       then, section 2-1401 contemplates the potential for equitable relief. See Paul, 223
Ill. 2d at 94 (recognizing that the circuit court’s equitable powers are invoked by a
       petition for section 2-1401 relief).

¶ 36        Our seminal decision on section 2-1401 practice is Smith v. Airoom, Inc., 114
Ill. 2d 209 (1986). In Airoom, the plaintiffs obtained a default judgment and a
       $50,000 damage award against the defendant arising from a leaky room addition to
       plaintiffs’ residence. The defendant later filed a section 2-1401 petition seeking to
       vacate the default judgment. The defendant alleged that the plaintiffs’ substituted
       service of summons on defendant’s sale agent was improper, plaintiffs failed to
       notify defendant of the default proceedings, and the leaks were caused by a
       preexisting structural defect in plaintiffs’ residence. Airoom, 114 Ill. 2d at 216-17.

¶ 37       Airoom established that to be entitled to relief from a final judgment or order
       under section 2-1401, the petition must set forth specific factual allegations
       supporting each of the following elements: (1) the existence of a meritorious
       defense; (2) due diligence in presenting this defense or claim to the circuit court in
       the original action; and (3) due diligence in filing the section 2-1401 petition for
       relief. Airoom, 114 Ill. 2d at 220-21. Under Airoom, the quantum of proof
       necessary to sustain a section 2-1401 petition is a preponderance of the evidence.
       Airoom, 114 Ill. 2d at 221. The question of whether relief should be granted lies
       within the sound discretion of the circuit court, depending on the facts and equities
       presented. Airoom, 114 Ill. 2d at 221. Accordingly, this court held in Airoom that a
       reviewing court will reverse the circuit court’s ruling on the petition only if it
       constitutes an abuse of discretion. Airoom, 114 Ill. 2d at 221.



                                               - 10 -
¶ 38        Elaborating on the need for a petitioner to establish “due diligence” for
       purposes of a section 2-1401 petition, we noted in Airoom that due diligence
       requires the petitioner to have a reasonable excuse for failing to act within the
       appropriate time. Airoom, 114 Ill. 2d at 222. This court admonished in Airoom,
       however, that section 2-1401, is not intended to relieve a litigant of the
       consequences of his own mistake or negligence. Thus, Airoom requires the
       petitioner to show that the failure to defend against the lawsuit was the result of an
       excusable mistake and that the petitioner acted reasonably under the circumstances
       and was not negligent. Airoom, 114 Ill. 2d at 222. When assessing the
       reasonableness of the petitioner’s excuse, the circuit court must consider all the
       surrounding circumstances, including the conduct of the litigants and their
       attorneys. Airoom, 114 Ill. 2d at 222. As with other allegations in a section 2-1401
       petition, due diligence must be established by a preponderance of the evidence
       pursuant under Airoom, 114 Ill. 2d at 223. Airoom also instructed that when the
       opposing party challenges the facts supporting the petitioner’s request for relief
       under section 2-1401, a full and fair evidentiary hearing must be held. Airoom, 114
Ill. 2d at 223.

¶ 39       Particularly relevant to this appeal, in Airoom we also discussed the limited
       situation when it may be appropriate for a circuit court to relax the due diligence
       requirements for a section 2-1401 petition. Airoom recognized that a “guiding
       principle[ ]” of administering section 2-1401 relief is that the petition invokes the
       equitable powers of the circuit court to prevent enforcement of a default judgment
       when it would be unfair, unjust, or unconscionable. Airoom, 114 Ill. 2d at 225.
       Thus, “[b]ecause a section 2-1401 petition is addressed to equitable powers, courts
       have not considered themselves strictly bound by precedent, and where justice and
       good conscience may require it a default judgment may be vacated even though the
       requirement of due diligence has not been satisfied.” (Emphasis added.) Airoom,
114 Ill. 2d at 225.

¶ 40       As noted above, Airoom is a key decision in this court’s jurisprudence on
       section 2-1401 proceedings. It may also be fairly described as presenting a
       fact-dependent challenge to a final judgment under section 2-1401. The primary
       issue in Airoom depended largely on the specific facts of that case, determining
       whether the defendant’s actions and conduct constituted due diligence. See Airoom,
114 Ill. 2d at 222 (“Our inquiry on review is thus directed to the issue of
       [defendant’s] diligence and whether the circuit court erred in finding that
       [defendant’s] conduct did not constitute due diligence.”). Historically, this is also
                                             - 11 -
       the type of challenge involved in a common law writ, the predecessor of section
       2-1401. See Ellman, 412 Ill. at 290; Toughy, 397 Ill. at 24 (the common law writ
       coram nobis was generally intended to bring to the court’s attention factual matters
       that if known to the court before the judgment was entered would have precluded
       its entry).

¶ 41       It is settled, however, that a section 2-1401 petition is not limited to the type of
       factual challenge involved in Airoom. To the contrary, under our precedent, the
       petition may also raise a legal challenge to a final judgment or order. Paul, 223 Ill.
2d at 94 (citing People v. Lawton, 212 Ill. 2d 285, 297 (2004)). In fact, this court
       has favorably reviewed a section 2-1401 petition that raised a legal challenge to a
       final judgment or order in a number of cases. See Lawton, 212 Ill. 2d at 302
       (concluding that section 2-1401 permits an individual subject to civil commitment
       under the Sexually Dangerous Persons Act to challenge the effectiveness of his
       counsel); Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 104 (2002)
       (holding that section 2-1401 permits a civil litigant to raise a legal challenge to a
       final judgment by asserting that it is void for lack of proper service); People v.
       Harvey, 196 Ill. 2d 444, 447 (2001) (determining that section 2-1401 permits a
       criminal defendant to raise a legal challenge to his extended-term sentence after the
       requisite two-year limitations period by alleging his sentence is void); but see
       People v. Pinkonsly, 207 Ill. 2d 555, 567 (2003) (holding that a criminal
       defendant’s claims of ineffective assistance of counsel should be brought under the
       Post-Conviction Hearing Act and not under section 2-1401 of the Code).

¶ 42       In contrast to the fact-dependent challenge to a final judgment under section
       2-1401 in Airoom, our decision in Vincent is representative of a case involving a
       purely legal challenge to a final judgment under section 2-1401. Specifically, the
       pro se petitioner in Vincent, a criminal defendant, filed a section 2-1401 petition
       alleging that his sentence of five consecutive 20-year prison terms was void. The
       State did not respond to the petition, and the circuit court denied the petition
       without a hearing. On appeal, the appellate court affirmed. Vincent, 226 Ill. 2d at 4.

¶ 43       The threshold issue this court considered in Vincent was whether the circuit
       court was permitted to dispose of a properly served section 2-1401 petition without
       the benefit of responsive pleadings and without giving the petitioner notice and an
       opportunity to be heard. In other words, we considered whether the trial judge in a
       section 2-1401 proceeding was authorized to enter judgment sua sponte. At the
       time of Vincent, the appellate court was divided on the answer to that question.
                                                - 12 -
       After reviewing the applicable case law on Illinois civil practice, this court
       determined that a trial judge is authorized to enter judgment sua sponte on a section
       2-1401 petition. Vincent, 226 Ill. 2d at 10-14.

¶ 44       Vincent next considered whether the circuit court’s decision to deny the section
       2-1401 petition in that case was correct. Describing the circuit court’s judgment as
       the functional equivalent of a dismissal for failure to state a cause of action, we
       noted that whether a circuit court correctly enters judgment on the pleadings or
       dismisses a complaint is subject to de novo review. Vincent, 226 Ill. 2d at 14. This
       court acknowledged, however, that this conclusion conflicted with prior section
       2-1401 case law applying an abuse of discretion of standard in those circumstances.
       Vincent, 226 Ill. 2d at 14 (citing Klein v. La Salle National Bank, 155 Ill. 2d 201,
       206 (1993), and People v. Sanchez, 131 Ill. 2d 417, 420 (1989)).

¶ 45       Ultimately, this court concluded in Vincent that “[b]ased on our discussion of
       section 2-1401 case law and the rules of civil procedure that this court has applied
       to such actions, the abuse of discretion standard is improper in section 2-1401
       proceedings in which either judgment on the pleadings or dismissal for failure to
       state a cause of action has been entered.” Vincent, 226 Ill. 2d at 15. In dicta, we
       stated that the application of the abuse of discretion standard is the result of the
       “erroneous belief” that a section 2-1401 petition invokes the equitable powers of
       the court for justice or fairness. Vincent, 226 Ill. 2d at 15. Elaborating on that point,
       this court added:

           “When the legislature abolished the writs in favor of today’s statutory remedy,
           it became inaccurate to continue to view the relief in strictly equitable terms.
           Moreover, this court’s application of civil practice rules and precedent factored
           out any notions about a trial court’s ‘discretion’ to do justice. Because relief is
           no longer purely discretionary, it makes little sense to continue to apply an
           abuse of discretion standard on review. Simply put, an abuse of discretion
           standard of review in cases where either judgment on the pleadings or a
           dismissal has been entered does not comport with the usual rules of civil
           practice and procedure.” Vincent, 226 Ill. 2d at 16.

       We expressly limited Vincent’s discussion of the standard of review to only two
       dispositions possible under section 2-1401, judgment on the pleadings and
       dismissals. Vincent, 226 Ill. 2d at 16-17. Although refraining from announcing the
       applicable standard of review for the remaining dispositions available under section

                                                - 13 -
       2-1401 (grant or denial of relief after an evidentiary hearing), this court implied in
       Vincent that the abuse of discretion standard of review may be inappropriate in
       section 2-1401 proceedings. Vincent, 226 Ill. 2d at 17 nn.4-5; see also People v.
       Laugharn, 233 Ill. 2d 318, 322 (2009) (citing Vincent, 226 Ill. 2d at 18, for the
       blanket proposition that “[w]e review the dismissal of a section 2-1401 petition
       de novo”). Lastly, Vincent held that when the circuit court in a section 2-1401
       proceeding enters either judgment on the pleadings or a dismissal the court’s order
       is reviewed de novo. Vincent, 226 Ill. 2d at 18.

¶ 46       As this appeal demonstrates, the lower courts and practitioners have struggled
       to reconcile Vincent’s application of de novo review and apparent rejection of
       equitable considerations in section 2-1401 proceedings with this court’s otherwise
       consistent prior holdings that section 2-1401 proceedings are firmly rooted in
       equitable considerations and should be reviewed for an abuse of discretion. We
       take this opportunity to clarify our decision in Vincent.

¶ 47       First, Vincent must be viewed in its narrow context of a section 2-1401 petition
       that raises a purely legal challenge to a judgment by alleging that it is void under
       subsection (f) of section 2-1401. Vincent, 226 Ill. 2d at 5. When viewed in this
       context, our decision to apply de novo review is consistent with established
       principles of appellate review for cases involving purely legal questions. See
       People v. Sutherland, 223 Ill. 2d 187, 197 (2006) (“purely legal” issue reviewed de
       novo). Accordingly, to the extent that Vincent prohibits equitable considerations in
       section 2-1401 proceedings, that part of our holding must be limited to a petition
       raising solely a legal issue. Equitable considerations are inapplicable when a
       section 2-1401 petition raises a purely legal issue because that type of petition will
       not involve a factual dispute.

¶ 48       Illustrating this point, this court has held that a section 2-1401 petition seeking
       to vacate a void judgment, a purely legal issue, does not need to establish a
       meritorious defense or satisfy due diligence requirements. Sarkissian v. Chicago
       Board of Education, 201 Ill. 2d 95, 104 (2002); see also Ford Motor Credit Co. v.
       Sperry, 214 Ill. 2d 371, 379 (2005) (citing Sarkissian for same point). As this court
       has explained, “the allegation [in a section 2-1401 petition] that the judgment or
       order is void substitutes for and negates the need to allege a meritorious defense
       and due diligence.” Sarkissian, 201 Ill. 2d at 104 (citing People v. Harvey, 196 Ill.
2d 444, 452 (2001) (McMorrow, J., specially concurring, joined by Freeman, J.)).


                                               - 14 -
¶ 49       In other words, Vincent represents a specific niche of section 2-1401 petitions,
       those presenting a purely legal claim challenging a final judgment or order as void.
       Logically, Vincent’s holding and commentary on equitable considerations should
       be limited to that kind of petition.

¶ 50       In stark contrast to a Vincent-type petition, a section 2-1401 petition that raises
       a fact-dependent challenge to a final judgment or order must be resolved by
       considering the particular facts, circumstances, and equities of the underlying case.
       See Airoom, 114 Ill. 2d at 221 (recognizing that “[w]hether a section 2-1401
       petition should be granted lies within the sound discretion of the circuit court,
       depending upon the facts and equities presented ” (emphasis added)). A
       fact-dependent challenge is consistent with the use of the common law writ
       coram nobis that section 2-1401 replaced. See Toughy, 397 Ill. at 24 (purpose of
       common law writ was to bring to the court’s attention factual matters that, if known
       to the court before entry of judgment, would have precluded entry of that
       judgment). Under our established precedent, this traditional fact-dependent
       challenge to a final judgment or order in a section 2-1401 petition is governed by
       the familiar standards articulated by this court in Airoom. Paul v. Gerald Adelman
       & Associates, Ltd., 223 Ill. 2d 85, 95 (2006) (adhering to Airoom standards when
       reviewing a section 2-1401 petition raising a fact-dependent challenge to a section
       2-1401 petition). Indeed, our research has not revealed any published Illinois
       decision issued before Vincent that did not apply Airoom’s standards, or its
       equivalent, to a section 2-1401 petition that presented a fact-dependent challenge to
       a final judgment or order.

¶ 51       Accordingly, we hold that when a section 2-1401 petition presents a
       fact-dependent challenge to a final judgment or order the standards from Airoom
       govern that proceeding. Thus, the petitioner must set forth specific factual
       allegations supporting each of the following elements: (1) the existence of a
       meritorious defense; (2) due diligence in presenting this defense; and (3) due
       diligence in filing the section 2-1401 petition for relief. Airoom, 114 Ill. 2d at 221.
       The quantum of proof necessary to sustain a section 2-1401 petition is a
       preponderance of the evidence, and the circuit court’s ultimate decision on the
       petition is reviewed for an abuse of discretion. Airoom, 114 Ill. 2d at 221. In
       addition, when the facts supporting the section 2-1401 petition are challenged by
       the respondent, a full and fair evidentiary hearing should be held. Airoom, 114 Ill.
2d at 223. Relevant to this appeal, the trial court may also consider equitable
       considerations to relax the applicable due diligence standards under the appropriate
                                               - 15 -
       limited circumstances. See Airoom, 114 Ill. 2d at 226-29 (reviewing petitioner’s
       request to relax the due diligence standards but ultimately declining to relax those
       requirements under the facts of that case).

¶ 52       We would be remiss if we failed to acknowledge that in two footnotes in
       Vincent we called into question the continued validity of the abuse of discretion
       standard in section 2-1401 proceedings. Vincent, 226 Ill. 2d at 17 nn.4-5. We note,
       however, that in Paul, issued a year before Vincent was decided, we extensively
       considered the propriety of using the abuse of discretion standard in section 2-1401
       proceedings. Paul, 223 Ill. 2d at 96-99. Ultimately, in Paul we declined to apply
       de novo review to a section 2-1401 petition that raised a fact-dependent challenge
       to a final judgment and, instead, reaffirmed our reliance on an abuse of discretion
       standard. Paul, 223 Ill. 2d at 99. Although Paul was decided only one year earlier,
       Vincent did not cite Paul, let alone criticize or overrule it. Nevertheless, we decline
       to abandon the abuse of discretion standard in our decision here. In our view,
       because this case indisputably falls under the sphere of Airoom by presenting a
       traditional fact-dependent challenge to a final judgment, it is most prudent in this
       case to adhere to the standards announced in Airoom.

¶ 53       Having clarified Vincent and determined that the Airoom standards apply here,
       we now consider defendants’ fact-based challenge to the default judgment in their
       section 2-1401 petition. Consistent with Airoom, the parties here disagree on
       whether defendants' section 2-1401 petition sufficiently alleges the existence of a
       meritorious defense and due diligence requirements. See supra ¶ 53 (detailing
       Airoom's standards). The parties also disagree on whether equitable considerations
       justify relaxing the applicable due diligence requirements in this case. Under
       Airoom, defendants’ allegations in their petition must be established by a
       preponderance of the evidence. Airoom, 114 Ill. 2d at 220-21. Because of the
       development of this case, however, we decline to reach the merits of the parties’
       respective arguments on the sufficiency of the allegations in defendants’ section
       2-1401 petition. Instead, we believe that remanding the cause to the circuit court for
       further proceedings is warranted for two reasons.

¶ 54       First, the record demonstrates that the lower courts and the parties were not
       clear on the standards governing these proceedings, particularly on whether
       discretion and equitable considerations were appropriate. Having clarified that
       issue, the most reasonable course of action is to allow the parties to litigate this
       question, and the lower courts to review it, under the proper standards.
                                               - 16 -
¶ 55       Second, at oral argument, plaintiff argued that if this court accepted defendants’
       interpretation of Vincent, the matter should be remanded to the circuit court to
       enable plaintiff to present additional evidence and facts supporting its challenge to
       defendants’ section 2-1401 petition. In other words, plaintiff contests the
       sufficiency of the facts relied on by defendants to establish the existence of a
       meritorious defense and due diligence requirements, the threshold showing for a
       section 2-1401 petition under Airoom. Plaintiff also disagrees with defendants'
       contention that equitable considerations favor relaxing the due diligence
       requirements here.

¶ 56       We agree with plaintiff that remand is appropriate under the circumstances of
       this case. Thus, we decline to decide whether defendants are entitled to relief from
       the default judgment here. Instead, we believe the best course of action is to remand
       the cause to the circuit court for further proceedings to permit the parties to develop
       their respective arguments under the proper standards.



¶ 57                                    III. CONCLUSION

¶ 58      For the reasons explained above, we reverse the judgments of the appellate
       court and circuit court. We remand the cause to the circuit court for further
       proceedings consistent with this opinion.



¶ 59      Appellate court judgment reversed.

¶ 60      Circuit court judgment reversed.

¶ 61      Cause remanded.




                                               - 17 -